1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    CHRISTIAN DIAZ,                          Case No. 5:19-cv-01441-PA (GJS)
12                 Petitioner
13            v.                               JUDGMENT
14    SCOTT FRAUENHEIM,
15                 Respondent.
16
17
18      Pursuant to the Court’s Order: Dismissing Duplicative Action; And Denying A
19   Certificate Of Appealability,
20      IT IS ADJUDGED THAT the above-captioned action is dismissed without
21   prejudice.
22
23   DATE:February 12, 2020              __________________________________
                                         PERCY ANDERSON
24                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
